Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 30, 2022 is acknowledged.  Claims 1-114, 116-117, 119-195, 197-245, 247-250, 252, 255, 257-258 and 261-262 are canceled. Claims 115 and 246 are amended. Claim 267 is newly added. Claims 115, 118, 196, 246, 251, 253-254, 256, 259-260, 263-266 and new claim 267 are pending. Claim 196 is withdrawn without traverse (filed 2/28/18) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 115, 118, 246, 251, 253-254, 256, 259-260 and 263-267 are under examination with respect to pump for gene, AQP1 for upregulated gene, CA2 for downregulated gene, p75NGF for NCSC marker, Na+/K+ ATPase for CEC marker, AQP1 for corneal endothelial pump marker, PITX2 for periocular neural crest marker and N-cadherin for cell adhesion and matrix protein in this office action.
4.	Applicant’s arguments filed on March 30, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.



Priority

5.	The priority for the subject matter to the extent of CECs having a cell density of at least 6000 cells/mm2 in the instant application is Dec 6, 2012.

Claim Rejections/Objections Withdrawn
6. 	The objection to claim 115 is withdrawn in response to Applicant’s amendment to the claim.
	
Claim Rejections/Objections Maintained
In view of the amendment filed on March 30, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 115, 118, 246, 251, 253, 259-260 and 263-267 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 115, 118, 246, 251, 253, 259-260 and 263-267 as amended are drawn to a composition comprising in vitro differentiated corneal endothelial cells (CECs) having a cell density of at least 6000 cells/mm2, wherein the CECs are produced from human pluripotent stem cells (hPSCs) by a method comprising contacting hPSCs in vitro with Noggin and SB431542 to produce neural crest stem cells (NCSCs), and differentiating the NCSCs to CECs, wherein the in vitro differentiated CECs express (1) ATP1A1, ZO-1 and Collagen VIII; and/or (2) FOXC1 and PITX2; and/or (3) COL8A1, COL8A2 and SLC4A4. Claim 246 encompass the in vitro differentiated CECs of claim 115 further comprising at least one gene selected from ADCY10, CA2, CFTR, KLF13, SLC16A1, SLC16A3, SLC16A7, SLC4A2 and SLC9A1.

On p. 6 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims because the specification provides support for CECs expressing one or more markers selected from Na+/K+ ATPase, ZO-1, Collagen VIII and FOXC1, and any combinations thereof (paragraph [0074]), CECs expressing Collagen VIII, Na+/K+ ATPase pump and ZO-1 (paragraph [0075]), CECs expressing one or more periocular neural crest markers selected from PITX2 and FOXC1 (paragraphs [0077] and [0081]), and paragraph [0299] supports for COL8A1 and COL8A2 secreted by hESC-derived CEC, referencing Fig 19, paragraph [00328] and table 3 provide supports for SLC4A4, COL8A1 and COL8A2 in CECs and Fig 16 provides support for SLC4A4, ATP1A1 and COL8A2 in CECs. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03 and 2163.06, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed CECs expressing ATP1A1, ZO-1 and Collagen VIII; and/or FOXC1 and PITX2; and/or (3) COL8A1, COL8A2 and SLC4A4 because:
i. The specification only discloses “in medium containing the dual SMAD inhibitors, Noggin (500ng/ml) and SB431542 (10uM)…... at day 9..Col8a1, ATPA1, CA2, AE2/SCL4A2, SCL16A1, SCL16A3, CA12, CA4, CFTR, FoxC1, PITX2, ZO-1 and negative for VWF and CD31/PeCAM-1……at day 25, KLF13” (paragraphs [0279] and [0285] in example1), “at day 10…. Cell expressed … CA2, SCL4A2, SLC16A1, SLC16A3, CA12, CA4, and CFTR…….Aquaporin 1 (AQP1), Sodium Hydrogen exchanger (NHE1) and Sodium Bicarbonate transporter (NBC-1)” (paragraph [0325] in example 2) and “…hESC CEC….ADCY10, ATP1A1, CA2, CFTR, COL8A2, FOXC1, KLF13, PITX2, SLC16A1, SLC16A3, SLC16A7, SLC4A2, SLC9A1, ZO-1” (paragraph [0378] in example 9). 
ii. The specification does not provide adequate written description to support the new limitation “wherein the in vitro differentiated CECs expressing ATP1A1, ZO-1 and Collagen VIII; and/or FOXC1 and PITX2; and/or (3) COL8A1, COL8A2 and SLC4A4” as recited in claim 115 because the cited paragraphs, table and figures do not support the specific combinations the recited markers “(1)ATP1A1, ZO-1 and Collagen VIII; and/or (2) FOXC1 and PITX2; and/or (3) COL8A1, COL8A2 and SLC4A4” recited in claim 115, “further express at least one gene selected from ADCY10, CA2, CFTR, KLF13, SLCA16A1, SLCA16A3, SLCA16A7, SLC4A2 and SLC9A1” in claim 246 or “express TTR” as in claim 267. 
Accordingly, the rejection of claims 115, 118, 246, 251, 253, 259-260 and 263-267 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on March 30, 2022.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 115, 118, 246, 251, 253, 259-260 and 263-267 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP2009-268433- English translated version (Nishida et al., published Nov 19, 2009, cited previously).
Claims 115, 118, 246, 251, 253, 259-260 and 263-267 are drawn to a composition comprising in vitro differentiated corneal endothelial cells (CECs) having a cell density of at least 6000 cells/mm2, wherein the CECs are produced from human pluripotent stem cells (hPSCs) by a method comprising contacting hPSCs in vitro with Noggin and SB431542 to produce neural crest stem cells (NCSCs), and differentiating the NCSCs to CECs, wherein the in vitro differentiated CECs express (1) ATP1A1, ZO-1 and Collagen VIII; and/or (2) FOXC1 and PITX2; and/or (3) COL8A1, COL8A2 and SLC4A4. Dependent claims are directed to CECs exhibiting a decreased level of accumulated oxidative stress and/or DNA damage relative to CECs isolated from a living host (claim 118), further express at least one gene selected from ADCY10, CA2, CFTR, KLF13, SLCA16A1, SLCA16A3, SLCA16A7, SLC4A2 and SLC9A1”(claim 246), a sheet of CECs having a cell density of at least 6000 cells/mm2 (claim 251), further comprising a matrix selected from laminin, fibronectin, vitronectin, proteoglycan, entactin,  collagen, collagen I, IV or VIII, heparan sulfate, a soluble preparation from EHS mouse sarcoma cells and human basement membrane extract (claim 253), Noggin in a concentration of 10-5000ng/ml, 100-700ng/ml (claims 259-260), wherein the in vitro differentiated CECs maintain a hexagonal morphology for at least 4 weeks in vitro (claim 263), wherein the composition lacks fibroblastic cells (claim 264), wherein at least 95% of CECs exhibit a polygonal shape or a hexagonal shape (claims 265-266) or express TTR (claim 267). 
Nishida (JP2009-268433) teaches a composition comprising in vitro differentiated corneal endothelial cells (CEC) produced from neural crest stem cells (NCSCs) that are induced by TGF-beta2, also teaches markers for CECs including type VIII collagen (COL8A1), N-cadherin, ZO-1, Na+/K+ ATPase (ATP1A1), which meets the limitation “wherein the in vitro differentiated CECs express (1) ATP1A1, ZO-1 and Collagen VIII, or (2) FOXC1 and PITX2 or (3) COL8A1, COL8A2 and SLC4A4 recited in claim 115 (see [0041]-[0042]; [0047]-[0050]; [0054]-[0056], [0058]-[0061], [0063]-[0070]; [0032]-[0036]; p. 16, [0043]-[0044]; [0065], p. 6-7, [0014]-[0016], p. 11-14, [0031]-[0036], [0065], in particular). Nishida also teaches that the CECs further comprise a subtract/matrix coated with heparan sulfate, dermatan sulfate, collagen, collagen I, III, IV or V, laminin or alike as in claim 253 (see paragraph [0027]). Nishida also teaches that the CECs forms a sheet of CECs having a cell density of at least 6000 cells/mm2 as in claim 251 because the cells were suspended at 1x105 cells/ml and cultured on a culture dish coated with collagen I (see paragraphs [0043]-[0044]; [0048]-[0050] ), which is at a density of at least 6000 cells/mm2  recited in claims 115 and 251. Nishida also teaches that the in vitro differentiated CECs maintain a hexagonal morphology for at least 4 weeks in vitro as in claim 263 (see paragraphs). Nishida also teaches that the CECs form a monolayer uniformly sized cells with predominantly hexagonal shape as in claims 265-266, contained in a sheet of CECs as in claim 251 situated on a carrier or cultured on a substrate including collagen or laminin as in claim 253 (see paragraphs [0043]-[0044]; [0055]; [0027], in particular) (see abstract, paragraph [0026], in particular). Nishida also teaches that the composition lacks fibroblastic cells as in claim 264 or comprising at least 95% CECs exhibiting a polygonal shape or a hexagonal shape as in claims 265-266 because NCSCs are fully differentiated into CECs (see paragraph [0055]).
The limitation “wherein the CECs are produced from human pluripotent stem cells (hPSCs) by a method comprising contacting hPSCs in vitro with Noggin and SB431542 to produce neural crest stem cells (NCSCs), and differentiating the NCSCs to CECs” in claim 115 and the limitations "wherein the Noggin is present in a concentration of 10-5000ng/ml” and “wherein the Noggin is present in a concentration of 100-700ng/ml” in claims 259-260 are product-by-process limitations.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, 
Note that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”. Further, if the product set forth in a product-by-process claim appears to be the same as, or an obvious variant of a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. In addition, ‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP § 2112.01. Further, “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) and Ex Parte Gray 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989)”. See MPEP2112-III and -V, MPEP2113-II and MPEP2113-III.
The limitations “wherein the in vitro differentiated CECs exhibit a decreased level of accumulated oxidative stress and/or DNA damage relative to CECs isolated from adult corneal endothelium” in claim 118, “wherein the in vitro differentiated CECs further express at least one gene selected from ADCY10, CA2, CFTR, KLF13, SLCA16A1, SLCA16A3, SLCA16A7, SLC4A2 and SLC9A1” as in claim 246 and “wherein CEC express TTR” as in claim 267 and “wherein the in vitro differentiated CECs maintain a hexagonal morphology for at least 4 weeks in vitro” as in claim 263 are in a wherein clause. Since the CECs disclosed by Nishida are also produced from NCSCs, and the claimed CECs are identical to those CECs disclosed by Nishida, the CECs disclosed by Nishida would also possess the same features of the claimed CECs as recited in the claims 118, 246, 267 and 263 because these limitations are inherent features of the same CECs disclosed by Nishida. Thus, claims 115, 118, 246, 251, 253, 259-260 and 263-267 are anticipated by JP2009-268433 (Nishida).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 115 and 251 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP2009-268433 (Nishida et al., published Nov 19, 2009)-English translated version in view of Shima et al. (US Patent No. 9376661, issued on Jun 28, 2016, priority Feb 5, 2010) and Shimmura et al. (US Patent No. 9347042, issued on May 24, 2016, priority Oct 6, 2011).
Claims 115 and 251 as amended are drawn to a composition comprising the claimed CECs produced from NCSCs having a cell density of at least 6000 cells/mm2. 
Nishida (JP2009-268433) is set forth above but does not explicitly teach that the cell density is exactly identical to the claimed range (i.e. at least 6000 cells/mm2).
While Nishida does not explicitly teach that the cell density is exactly identical to the claimed range (i.e. at least 6000 cells/mm2) recited in claims 115 and 251, Shima (US9376661) and Shimmura et al. (US9347042) teach this limitation and provide motivation and an expectation of success. In particular, Shima teaches producing corneal endothelial cells (CECs) expressing Na+/K+ ATPase (ATP1A1), ZO-1 and Collagen, and a sheet of CECs at a density of 500-600,000 cells/cm2 (i.e. 50-60000 cells/mm2) or 2000-8000 cells/mm2 or 4000-6000 cells/mm2 (see co. 8, lines 16-23; lines 55-60; col. 16-22, example 1) and Shimmura teaches producing corneal endothelial cells (CECs) from iPS-derived NCSCs, wherein the CECs express Na+/K+ ATPase (ATP1A1), ZO-1, SLC4A4, Col8A2, Pitx2, N-cadherin, and a sheet of the CECs at a density of 1x104-5x106 cells/cm2 (i.e. 1x103-5x105cells/mm2 or 1x105-1x106 cells/cm2 (i.e. 1x104-1x105cells/mm2) (see co. 12, lines 7-14; col. 11, lines 20-40, col. 13-20, examples 1-7).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to combine the teachings of Shima  and Shimmura with the teaching of Nishida to make a composition comprising CECs produced from NCSCs at a density of at least at least 6000 cells/mm2 or a sheet of CECs at a density of at least at least 6000 cells/mm2 with an expectation of success because Nishida teaches a composition comprising CECs produced from NCSCs at a concentration of 1x105/ml or a sheet of CECs at a concentration of 1x105/ml, and wherein the CECs express type VIII collagen (COL8A1), N-cadherin, ZO-1, Na+/K+ ATPase (ATP1A1), while Shima teaches producing CECs at a density of 500-600,000 cells/cm2 (i.e. 50-60000 cells/mm2) or 2000-8000 cells/mm2 or 4000-6000 cells/mm2 (see co. 8, lines 16-23; lines 55-60) and Shimmura teaches producing CECs from NCSCs or a sheet of CECs at a density of 1x104-5x106 cells/cm2 (i.e. 1x103-5x105cells/mm2 or 1x105-1x106 cells/cm2 (i.e. 1x104-1x105cells/mm2). In this combination, both Nishida’s CEC composition and Shima’s and Shimmura’s CEC composition are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Nishida’s CEC composition using the cell density in Shima’s and Shimmura’s CEC composition, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would differentiate and form a sheet of CECs for corneal transplantation or treatment of corneal damage because Nishida teaches a composition comprising CECs produced from NCSCs at a concentration of 1x105/ml or a sheet of CECs at a concentration of 1x105/ml, and wherein the CECs express type VIII collagen (COL8A1), N-cadherin, ZO-1, Na+/K+ ATPase (ATP1A1), and Shima and Shimmura teach producing CECs from NCSCs or a sheet of CECs at a density of different ranges including a density of 500-600,000 cells/cm2 (i.e. 50-60000 cells/mm2) or 2000-8000 cells/mm2 or 4000-6000 cells/mm2 or 1x104-5x106 cells/cm2 (i.e. 1x103-5x105cells/mm2 or 1x105-1x106 cells/cm2 (i.e. 1x104-1x105cells/mm2). Thus, it is obvious to combine two prior art elements (i.e. different cell density ranges and CECs from NCSCs or a sheet of the CECs from NCSCs) according known methods (i.e. Nishida or Shima and Shimmura) to yield predictable results or simply substitute one known element (i.e. different cell density ranges taught by Shima and Shimmura) for another (i.e. a cell density taught by Nishida) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, Routine optimization of Nishida’s CEC cell density would have led to the claimed range of at least 6000 cells/mm2 because Shima and Shimmura teach producing CECs from NCSCs or a sheet of CECs at a density of different ranges including a density of 500-600,000 cells/cm2 (i.e. 50-60000 cells/mm2) or 2000-8000 cells/mm2 or 4000-6000 cells/mm2 or 1x104-5x106 cells/cm2 (i.e. 1x103-5x105cells/mm2 or 1x105-1x106 cells/cm2 (i.e. 1x104-1x105cells/mm2). The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Shima and Shimmura because Shima and Shimmura teach this entire range for producing CECs and a sheet of CECs, and also teach how to optimize the cell density for producing CECs and a sheet of CECs.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.
 



Conclusion
Allowable Subject Matter
10.	Claims 254 and 256 are allowable.



11.	Claims 115, 118, 246, 251, 253, 259-260 and 263-267 are rejected.


12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (Graefes Arch Clin. Exp. Ophthalmol. 2011; 249:663-669, as in IDS) teach a composition comprising human corneal endothelial cells including human fetal corneal endothelial cells, which meets the limitations recited in instant claims (see p. 663-665) because the human corneal endothelial cells disclosed by Gao are CECs, which would possess the same biological properties and markers, and the recitations “produced from NCSCs or differentiated from NCSCs” are considered product-by-process.
Maxson et al. (US2012/0219535, published Aug 30, 2012, priority Oct 2, 2009, as I IDS) teaches that neural crest stem cells (NCSCs) can differentiate into corneal endothelial cells (CEC) (paragraphs [0010]-[0013]).
Hayashi et al. (US9347041, issued May 24, 2016, priority Jul 15, 2011) teaches a method of producing CECs from CEC progenitor cells isolated from human corneal endothelial tissue (see col. 12-17, claims 1-14

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 12, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649